DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 and 26 have been canceled. Claims 16-25 and 27 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see claims 7-8, filed 8/24/2022, with respect to claims 16-25 and 27 have been fully considered and are persuasive.  The rejection of 6/2/2022 has been withdrawn. 

Allowable Subject Matter
Claims 16-25 and 27 are allowed.
The following is an examiner’s statement of reasons for allowance: Nomura, Abrol, and Mazzaro are the closest prior art of record, however, either alone or in combination do they anticipate or render obvious, "a change amount estimating unit that estimates a second change amount which is a change amount from the actual value of the second state amount related to the past operation of the power generation plant or the other power generation plant based on the first change amount, a state updating unit that update an estimation value of the second state amount based on the second change amount and the actual value of the second state amount; and a managing unit that manages the operation state of the power generation plant based on the estimation value of the second state amount." as disclosed in claim 16 and similarly in claim 25. Claims 17-24 and 27 are allowable based on their dependence on an allowed claim
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Primary Examiner, Art Unit 3747